Citation Nr: 0501664	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to November 19, 2002 
for the grant of service-connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for bilateral 
hearing loss, finding that the veteran had submitted new and 
material evidence to reopen his claim, and awarded an 
effective date of November 19, 2002.  

In November 2003, the veteran revoked the power of attorney 
from the Veterans of Foreign Wars, pursuant to 38 C.F.R. 
§ 20.607 (2004).


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the 
veteran's August 1993 claim for entitlement to service 
connection for bilateral hearing loss.  Although the veteran 
submitted a notice of disagreement with respect to that 
denial and received a statement of the case, he did not file 
a timely appeal.

2.  Following the March 1994 rating decision, a claim to 
reopen entitlement to service connection for bilateral 
hearing loss was not received prior to November 19, 2002.


CONCLUSIONS OF LAW

1. The March 1994 denial of entitlement to service connection 
for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The criteria for an effective date prior to November 19, 
2002, for a grant of service connection for bilateral hearing 
loss, have not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a January 2003 VA letter, which is 
prior to the March 2003 rating decision.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for bilateral hearing loss, so that VA 
could help by getting that evidence.  

The RO notified the veteran why he was entitled to service 
connection for bilateral hearing loss, rated at 10 percent 
disabling with an effective date of November 19, 2002 in the 
March 2003 rating decision, the September 2003 statement of 
the case, and the December 2003 supplemental statement of the 
case.  The RO notified the veteran of the laws and 
regulations pertaining to service connection and provided a 
detailed explanation why service connection was warranted for 
bilateral hearing loss as 10 percent disabling under the 
applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Thus, the Board concludes that 
the duty to notify the veteran has been satisfied under 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, May 1947 correspondence from a private physician, an 
April 1963 private hospital record, November 1963 private 
treatment reports, a December 1969 private examination 
report, a 1970 private operative report, and a private 
audiological progress report showing treatment from January 
1979 to April 1993.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in February 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In March 2003, the RO granted service connection for 
bilateral hearing loss and assigned a 10 percent rating, 
effective November 19, 2002.  The veteran appeals this 
action.  The veteran contends that his service-connected 
bilateral hearing loss should have an earlier effective date, 
specifically, June 20, 1947.  He states that his hearing loss 
started during service, and that he was found to have a 
perforated eardrum and hearing loss less than one year after 
separation from service.  He also notes that he received 
medical treatment for hearing loss in April 1963, December 
1969, and January 1979.  In sum, the veteran asserts that the 
effective date for his service-connected bilateral hearing 
loss should be much earlier than November 19, 2002.  (See 
April 2003 notice of disagreement and October 2003 
correspondence).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied.  See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

The record shows the veteran filed a service connection claim 
for bilateral ear fungus in February 1947.  In April 1947, 
the RO denied this claim and notified the veteran of his 
appellate rights.  The veteran, however, did not file an 
appeal, and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 20.302, 20.1103.  The record also 
shows that in August 1993, the veteran filed a claim of 
service connection for bilateral hearing loss.  In March 
1994, the RO denied this claim.  The veteran was notified of 
this decision and submitted a notice of disagreement.  A 
statement of the case was issued in December 1994; however, 
the veteran did not perfect his appeal.  Thus, the RO's March 
1994 denial of entitlement to service connection for 
bilateral hearing loss became final.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Because the April 1947 and March 1994 determinations are 
final, they cannot be reversed or revised absent evidence 
that the decisions were clearly and unmistakably erroneous.  
See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  The veteran has 
not alleged clear and unmistakable error before the Board.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, the 
dates that his February 1947 and August 1993 applications for 
compensation benefits were filed cannot serve as the 
effective dates of his recent award of service connection for 
bilateral hearing loss.  See Lalonde v. West, 12 Vet. App. 
377, 381 (1999).

Upon review, the Board finds that after the December 1994 
statement of the case, the veteran did not submit any 
communication or action indicating intent to apply to reopen 
his claim for service connection for bilateral hearing loss 
prior to filing the claim received on November 19, 2002.  

After a thorough review of the record, the Board is compelled 
to conclude that following March 1994 rating decision, a 
claim to reopen a claim for service connection for bilateral 
hearing loss was not received prior to November 19, 2002.  
The earliest effective date for the veteran's claim is 
therefore the date of the receipt, November 19, 2002.
    
The Board acknowledges the veteran's argument that the 
effective date of service connection for bilateral hearing 
loss should be June 20, 1947; or alternatively the dates he 
received treatment for his hearing loss in April 1963, 
December 1969, and January 1979.   However, the veteran's 
service connection claim for ear fungus and hearing loss were 
denied by the RO in April 1947 and March 1994 rating 
decisions, which became final, when he did not file an 
appeal.  Thus, the date the veteran submitted his request to 
reopen the claim is the date of the current claim, and 
assignment of an effective date other than November 19, 2002, 
is not warranted.

Because no claim to reopen his claim for service connection 
for bilateral hearing loss following the March 1994 rating 
decision was received prior to November 19, 2002, applicable 
law provides that the effective date of the grant of service 
connection for that disability cannot be earlier November 19, 
2002.  See 38 U.S.C.A.   § 5110(a); 38 C.F.R. § 3.400.  As a 
result, the claim for entitlement to an earlier effective 
date must be denied.


ORDER

An effective date earlier than November 19, 2002, for the 
grant of entitlement to service connection for bilateral 
hearing loss is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


